Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-29-2021 has been entered. 

Response to Amendments
The amended claims 1-20 were considered under 35 USC 112, 101 and 103 for patentability over closest and analogous prior arts Doughty et al (US 8799076), hereafter Doug and Raleigh et al (US 20120167162), hereafter Ral have been fully considered and are persuasive. 

Allowable Subject Matter
1.	Amended claims 1-20 are allowed in light of applicant’s arguments, approved examiner’s proposed amendments and in light of prior art(s) made of record. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Ali Assar (attorney) for filed amended claims:
1.	(Currently Amended) A method, comprising:
	detecting user activity performed using a first device associated with a first user account;
	generating a first user profile associated with the first user account, wherein the first user profile comprises at least one of:
activity information associated with the user activity; 
demographic information associated with the first user account; or
interest information associated with the first user account;
	receiving a request for content from a second device associated with the first user account; 
	determining, based upon the request for content, a resource associated with the request for content; 
	analyzing a user profile database based upon the first user profile to identify a set of user profiles similar to the first user profile and associated with one or more different users than the first user profile;
	generating a relevance score corresponding to a probability that a first user with the first user profile es the resource and associated with the request for content, the generating the relevance score based upon (i) the resource determined based upon the request for content, (ii) the set of user profiles similar to the first user profile and associated with one or more different users than the first user profile and (iii) the first user profile associated with the first user account associated with the second device from which the request for content was received; 
	determining whether the request for content is fraudulent by comparing: 
the relevance score corresponding to the probability that the first user with the first user profile es the resource, associated with the request for content and generated based upon (i) the resource determined based upon the request for content, (ii) the set of user profiles similar to the first user profile and associated with one or more different users than the first user profile and (iii) the first user profile associated with the first user account associated with the second device from which the request for content was received, with a threshold relevance; and
	responsive to a determination that the request for content is fraudulent, at least one of: 
		not transmitting a content item, associated with the request for content, to the second device; or
	discarding the request for content, 
wherein at least one of:
the first user profile indicates one or more languages associated with the first user account; or
the generating the relevance score comprises:
	determining, based upon the set of user profiles and the first user profile, an expected behavior associated with the first user account using one or more machine learning techniques; and
	determining a difference between the expected behavior and a second behavior associated with the resource, wherein the relevance score is indicative of the difference.

2.	(Currently Amended) The method of claim 1, comprising:
	receiving a second request for content from a third device; and
	responsive to a determination that the second request for content is not fraudulent, transmitting a second content item, associated with the second request for content, to the third 

3.	(Currently Amended) The method of claim 2, wherein the second content item is presented via the resource.  

4.	(Currently Amended) The method of claim [[3]] 1, wherein the resource is an internet resource 
	
	

5.	(Currently Amended) The method of claim [[1]] 4, wherein the internet resource corresponds to a web page of a website 
	
	

6.	(Currently Amended) The method of claim [[1]] 4, wherein the internet resource corresponds to an application 

7.	(Currently Amended) The method of claim [[1]] 4, wherein the internet resource corresponds to a game 
	
	

8.	(Original) The method of claim 1, wherein the first device is the same as the second device.  

9.	(Original) The method of claim 1, wherein the first device is different than the second device.  

10.	(Currently Amended) A computing device comprising:
a processor; and
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, the operations comprising:
		receiving a request for content from a first device;
		identifying a first user profile associated with the first device, wherein the first user profile comprises at least one of:
activity information associated with the first device; 
demographic information associated with the first device; or
interest information associated with the first device;
		determining, based upon the request for content, a resource associated with the request for content; 
		analyzing a user profile database based upon the first user profile to identify a set of user profiles similar to the first user profile;  
		generating a relevance score corresponding to a probability that a first user with the first user profile es the resource and associated with the request for content, the generating the relevance score based upon (i) the resource determined based upon the request for content, (ii) the set of user profiles similar to the first user profile and (iii) the first user profile associated with the first device from which the request for content was received; 
		determining whether the request for content is fraudulent by comparing: 
the relevance score corresponding to the probability that the first user with the first user profile es the resource, associated with the request for content and generated based upon (i) the resource determined based upon the request for content, (ii) the set of user profiles similar to the first user profile and (iii) the first user profile associated with the first device from which the request for content was received, with a threshold relevance; and
	responsive to a determination that the request for content is fraudulent, at least one of: 
		not transmitting a content item, associated with the request for content, to the first device; or
		discarding the request for content,
wherein at least one of:
the first user profile indicates one or more languages associated with the first device; or
the generating the relevance score comprises:
	determining, based upon the set of user profiles and the first user profile, an expected behavior associated with the first user profile using one or more machine learning techniques; and
	determining a difference between the expected behavior and a second behavior associated with the resource, wherein the relevance score is indicative of the difference.

11.	(Currently Amended) The computing device of claim 10, the operations comprising:
	receiving a second request for content from a second device; and
	responsive to a determination that the second request for content is not fraudulent, transmitting a second content item, associated with the second request for content, to the second 

12.	(Currently Amended) The computing device of claim 11, wherein the second content item is presented via the resource.  

13.	(Currently Amended) The computing device of claim [[12]] 10, wherein the resource is an internet resource corresponding to at least one of:
	a web page of a website; or
	an application.

14.	(Currently Amended) The computing device of claim 10, wherein the resource is an internet resource corresponding to a game 


15.	(Currently Amended) A non-transitory machine readable medium having stored thereon processor-executable instructions that when executed cause performance of operations, the operations comprising:
	receiving a request for content from a server associated with a resource, wherein the request for content is associated with a first device;
	identifying a first user profile associated with the first device, wherein the first user profile comprises at least one of:
 		activity information associated with the first device; 
demographic information associated with the first device; or
interest information associated with the first device;
	analyzing a user profile database based upon the first user profile to identify a set of user profiles similar to the first user profile;  
	generating a relevance score corresponding to a probability that a first user with the first user profile es the resource and associated with the request for content, the generating the relevance score based upon (i) the resource associated with the request for content, (ii) the set of user profiles similar to the first user profile and (iii) the first user profile associated with the first device associated with the request for content; 
	determining whether the request for content is fraudulent by comparing: 
the relevance score corresponding to the probability that the first user with the first user profile es the resource, associated with the request for content and generated based upon (i) the resource associated with the request for content, (ii) the set of user profiles similar to the first user profile and (iii) the first user profile associated with the first device associated with the request for content, with a threshold relevance; and
	responsive to a determination that the request for content is fraudulent, at least one of:
		not transmitting a content item, associated with the request for content, to the first device; or
		discarding the request for content,
wherein at least one of:
the first user profile indicates one or more languages associated with the first device; or
the generating the relevance score comprises:
	determining, based upon the set of user profiles and the first user profile, an expected behavior associated with the first user profile using one or more machine learning techniques; and
	determining a difference between the expected behavior and a second behavior associated with the resource, wherein the relevance score is indicative of the difference.

16.	(Currently Amended) The non-transitory machine readable medium of claim 15, the operations comprising:
	receiving a second request for content from a second device; and
	responsive to a determination that the second request for content is not fraudulent, transmitting a second content item, associated with the second request for content, to the second 

17.	(Currently Amended) The non-transitory machine readable medium of claim [[16]] 15, wherein the first user profile indicates the one or more languages associated with the first device 
	 
18.	(Currently Amended) The non-transitory machine readable medium of claim [[17]] 15, wherein the generating the relevance score comprises 
determining the expected behavior; and
determining the difference between the expected behavior and the second behavior associated with the resource
	
	

19.	(Currently Amended) The non-transitory machine readable medium of claim 15, the operations comprising:
responsive to [[a]] the determination that the request for content is fraudulent, not transmitting [[a]] the content item

20.	(Currently Amended) The non-transitory machine readable medium of claim 15, the operations comprising:
	responsive to [[a]] the determination that the request for content is fraudulent, discarding the request for content. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to the independent claim 1, the prior art of reference Doug teaches Col. 6 lines 1-3: receiving data corresponding to a first plurality of web page visits (i.e., activity) via a first device operated by a user (col. 18 lines 1-33) related to user/subscriber account; col. 7 lines 21-33: creating a universal profile for the user containing data corresponding to the first and second devices, profile comprising a set of applications used on the first and second communication devices; an order of applications used on the first and second communication devices; a time of day of use of one or more applications on the first and second communication devices; a duration of application use on the first and second communication devices; and a location of use of one or more applications on the first and second communication devices (col. 18 lines 1-33) related to user/subscriber account; col. 6 lines 4-6: receiving data corresponding to a second plurality of web page visits (i.e., request) via a second device operated by a user; col. 6 lines 11-12: selecting and transmitting a sponsored content to the second device based on the (col. 11 lines 46-47) analysis of the data transmitted out from the household; col. 6 lines 7-11: determining that the user of the first device is the user of the second device based on identifying that the first plurality of web page visits is substantially the same as the second plurality of web  page visits (col. 12 lines 24-64) determined from plurality of profiles; col. 12 lines 56-60: based on a relevancy score between the universal profile and advertisements and based on (col. 11 lines 7-10) information stored in table are the way the user checked basketball scores on a site, the particular stocks the user monitored on a 2nd site and the search queries the user entered on a 3rd site... (col. 12 lines 24-64) the user accesses the web from multiple devices, across multiple categories of profiles, based at least in part on multiple web browser activities, collapsing all profiles and activities into a single profile simplifies the unique identifying process... after analyzing plurality of profiles.

Further, a second prior art of record Ral teaches [0312-313, 388] combiner generates a combined fraud score based on the results of at least: (i) comparing a trusted service usage measure (i.e., request for contents) to a limit or range of usage expected (b); (ii) comparing a trusted measure of usage of a class ([0394] offline statistical model uses population data to construct group profiles for legitimate subpopulations (i.e., similar user profiles) and for fraudulent subpopulations of end-user devices within the control of service controller) to a limit or range of usage expected (g); (iii) comparing a statistical characterization of usage by a population of end-user devices (i.e., user devices) to a trusted measure of end-user device service usage to determine if the difference between the two measures is within a specified tolerance (i); [0317] if the combined fraud score generated by combiner based on the results of N initial tests is greater than (or greater than or equal to) a threshold, service controller generates a fraud alert.

None of the other prior arts of record teach by themselves or in any combination, would have anticipated nor render obvious by combination the claimed invention of the present application at or before the time it was filed.  The prior arts of record fail to teach: The user profile comprises activity information associated with the first device, language information associated with the user account / user associated device and interest information associated with the first device. A user profile database is analyzed to identify a set of user profiles similar to the first user profile. A relevance score associated with the request for content is generated based upon the resource, the set of user profiles and the user profile. The relevance score is calculated based on difference between expected behavior and a second behavior of the resource/entity and the expected behavior determined using user profile and set of user profiles using machine learning models.

Therefore, independent claim 1 and their corresponding dependent claims are allowed in light of applicant’s arguments, approved examiner’s amendments and prior arts of record. The same amendments and reasoning are applicable to independent claim(s) 10 and 15 mutatis mutandis.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T. Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BADRINARAYANAN /Examiner, Art Unit 2496